Citation Nr: 1616597	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-36 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a urinary tract disorder, to include as secondary to Bartholin's gland adenocarcinoma.

2. Entitlement to service connection for herpes simplex.

3. Entitlement to service connection for cervicitis, to include as secondary to Bartholin's gland adenocarcinoma, a urinary tract disorder, and/or herpes simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to August 1982 and from March 1986 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Board remanded the issues on appeal for a Board hearing.  The Veteran testified before the undersigned at a January 2015 Travel Board hearing.  At the hearing, the undersigned agreed to hold the record open for 60 days to allow the Veteran to submit additional evidence.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a cervical disability, secondary to a thoracic strain and spondylosis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2016 Application for Disability Compensation and Related Compensation Benefits.  The Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for cervicitis, to include as secondary to Bartholin's gland adenocarcinoma, a urinary tract disorder, and/or herpes simplex is addressed in the REMAND section of this decision and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's chronic urinary tract disorder is a residual of the vulvectomy surgery performed in October 2004 to treat the Veteran's service-connected Bartholin's gland adenocarcinoma.

2. The Veteran's current herpes simplex manifested in service.


CONCLUSIONS OF LAW

1. A chronic urinary tract disorder is caused by Bartholin's gland adenocarcinoma.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304,  3.310 (2015).

2. Herpes simplex was incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a current disability that results from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).

Urinary tract disorder

The Veteran asserts that her urinary tract disorder relates to an October 2004 surgery to treat service-connected Bartholin's gland cancer.  January 2015 Hearing Transcript; see also August 2010 Substantive Appeal (VA Form 9).  The appellant testified that she experienced urinary tract infections with increasing frequency after the surgery and after her post-operative antibiotic regiment.  She also testified that she experienced severe menstrual periods, inflammation of the uterus (endometriosis), and scaring due to the October 2004 surgery and that she is prescribed medications on an as-needed basis to manage her urinary tract infections.  January 2015 Hearing Transcript; see also August 2006 VA Examination Report and October 2006 private medical records (reporting an increase in urinary tract infections following the October 2004 surgery; January 2007 Statement (reporting recurrent urinary tract infections, painful sex, and an increase in the number of abnormal pap smears following the 2004 surgery).

The Veteran is competent to report that she experienced urinary tract infections with greater frequency following her cancer surgery in October 2004.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Moreover, her testimony aligns with the medical evidence, which documents regular, ongoing treatment for urinary tract infections and links the Veteran's urinary tract disorder with her cancer surgery.  See December 2006, June 2007, and June 2009 private medical records (diagnosing urinary tract infections); Web Abstracts and Articles submitted in January 2007 and July 2008 (identifying an increased rate of infection as a potential postoperative complication of vulvectomy); December 2014 Private Urological Opinion (finding that the Veteran "[h]as had multiple recurrent [urinary tract infections] at least 3 times a year since she had vulvar surgery . . . for Bartholin's gland cancer" and that "[i]t is almost certain that this surgery caused vaginitis that makes her susceptible to regular infections and that prior to surgery she had normal defense mechanisms").

In summary, the lay and medical evidence establishes that the Veteran's urinary tract disorder relates to the October 2004 vulvectomy that was performed to treat her service-connected Bartholin's gland cancer.  The benefit-of-the-doubt rule applies and entitlement to service connection for a urinary tract disorder is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Herpes Simplex

The Veteran asserts that herpes simplex relates to her active duty service.  January 2015 Hearing Transcript.  She testified that herpes simplex was manifested in service-when it was misdiagnosed as a spider bite-and that she has had recurring symptoms since service separation.  See also August 2010 Substantive Appeal (VA Form 9).  She noted that her herpes simplex was also misdiagnosed as herpes zosters (shingles) and as dermitis and that she is prescribed medication to treat her ongoing condition.

The medical evidence confirms that the Veteran's herpes simplex was misdiagnosed several times in the past and that the disability has been ongoing since service.  Service treatment records from March 1980 show that the Veteran was treated for a spider bite on her back and the March 1993 VA examination report shows a diagnosis for herpes zosters.  See also July 1988 service treatment records (noting the use of cream to treat a rash on the Veteran's back).  However, in April 2004 the Veteran was diagnosed as having a history of recurrent herpes simplex.  April 2004 private medical records; see also April 2007 and March 2015 private medical records (observing that the Veteran has had a "recurrent rash to her back for several years" and that the rash is due to recurrent Herpes simplex).  In March 2015, a private dermatologist opined that  "it is most likely the case that . . . [the Veteran] has had recurrent herpes simplex beginning roughly in 1980."  The dermatologist added that the Veteran's herpes simplex "was perhaps diagnosed as cyst or 'shingles'" in the past.

Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that her herpes simplex manifested in service and has been ongoing ever since service separation.  As such, entitlement to service connection for herpes simplex is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for a urinary tract disorder secondary to Bartholin's gland adenocarcinoma is granted.

Entitlement to service connection for herpes simplex is granted.


REMAND

The Veteran's claim of entitlement to service connection for cervicitis is remanded for further development, to include providing the Veteran with an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The August 2008 VA examination report is inadequate to decide the claim of entitlement to service connection for cervicitis.  The examiner opined that the "Veteran's chronic cervicitis . . . is not caused by or SECONDARY to her service-connected Bartholin's Gland Adenocarcinoma, status post radical right vulvar restoration."  She explained that "[c]urrent medical literature does not support this . . . connection."  The examiner's rationale, however, is too general and conclusory.  Specifically, it fails to address the Web articles and abstracts that are associated with the claims file and that identify infection as a potential residual of vulvar surgery, and it fails to explain the etiology of the Veteran's cervicitis independent of her service-connected Bartholin's gland adenocarcinoma.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion.").  Consequently, remand is necessary to provide the Veteran with a new VA examination with an opinion that is supported by an adequate rationale.

Further, at the January 2015 Board hearing, the Veteran testified that medical records from the VA Medical Center at Gainesville had not been associated with her claims file.  VA has yet to obtain these records; consequently, remand is also necessary to satisfy VA's duty to assist the Veteran in obtaining outstanding VA medical records.  38 C.F.R. § 3.159(c)(3).

The Veteran also testified that her cervicitis was secondary to urinary tract disorder, and that her service-connected Bartholin's gland adenocarcinoma had resulted in a cervical disorder, generally.  January 2015 Hearing Transcript.  Thus, the VA examiner must conduct a comprehensive VA examination that identifies all current gynecological disorders and pathologies.

The case is REMANDED for the following actions:

1. Request that the Veteran identify any pertinent private medical and/or non-medical evidence that is not included in the claims file.  Thereafter, the RO must conduct all appropriate development that is consistent with VA's duty to assist.

2. Obtain any outstanding VA treatment records dated and associate them with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. Thereafter schedule the Veteran for a VA gynecological examination in order to determine the nature and etiology of any diagnosed cervicitis.  The entire claims file, to include all VBMS and Virtual VA records, as well as a copy of this REMAND, must be made available to the VA examiner, who must note its review.

Following the examination the gynecologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed cervical disorder, to include cervicitis, had their clinical onset during service or is related to any incident of service.  If not, is it at least as likely as not that cervicitis, or other diagnosed cervical disorder,  was caused or permanently aggravated by residuals of a Bartholin's gland adenocarcinoma, herpes simplex, and/or urinary tract disorder.

The examiner has an independent responsibility to review the entire record for pertinent evidence, to include any pertinent medical evidence added to the record as a result of this remand.  The gynecologist's attention is invited to the following: February and April 1982 service treatment records diagnosing chronic cervicitis; January 1982 Reports of Medical Examination and History (noting an abnormal pap smear, but denying a female disorder or change in menstrual pattern); January 1986 Report of Medical Examination (normal examination); June 1986 Report of Medical History (denying any gynecological problems); October 1991 and March 1992 service treatment records (noting an abnormal pap smear in 1981, but normal menstrual periods at the time of consult); December 2006, June 2007, and June 2009 private treatment records diagnosing chronic cervicitis and documenting abnormal pap smears.

The gynecologist must provide a complete rationale for his/her opinion, to include addressing the Veteran's in-service diagnosis of cervicitis.  If the opinion rendered is negative, the gynecologist must explain why the Veteran's in-service cervicitis does not relate to her current cervicitis or other diagnosed cervical disorder.

If the examiner is not able to provide an opinion without resorting to speculation, he/she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.

4.  The RO must then review the examination report to ensure that it adequately responds to the above directives, including providing an adequate explanation in support of any opinion offered.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the appeal is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


